Exhibit 99.1 3rd Quarter 2010 •Report to Shareholders •Three and nine months ended July 31, 2010 TD Bank Financial Group Reports Third Quarter 2010 Results The financial information in this document is reported in Canadian dollars, and is based on our unaudited Interim Consolidated Financial Statements and related Notes prepared in accordance with Canadian generally accepted accounting principles (GAAP), unless otherwise noted. THIRD QUARTER FINANCIAL HIGHLIGHTS, compared with the third quarter a year ago: • Reported diluted earnings per share were $1.29, compared with $1.01. • Adjusted diluted earnings per share were $1.43, compared with $1.47. • Reported net income was $1,177 million, compared with $912 million. • Adjusted net income was $1,304 million, compared with $1,303 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, nine months ended July 31, 2010, compared with the corresponding period a year ago: • Reported diluted earnings per share were $4.03, compared with $2.35. • Adjusted diluted earnings per share were $4.40, compared with $3.88. • Reported net income was $3,650 million, compared with $2,110 million. • Adjusted net income was $3,968 million, compared with $3,409 million. Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. Certain comparative amounts have been reclassified to conform to the current period’s presentation. Certain comparative amounts are presented after adjustments resulting from adoption of the 2009 financial instruments amendments, as described in Note 1 to the Interim Consolidated Financial Statements. THIRD QUARTER ADJUSTMENTS (ITEMS OF NOTE) The third quarter reported earnings figures included the following items of note: • Amortization of intangibles of $117 million after tax (12 cents per share), compared with $122 million after tax (15 cents per share) in the third quarter last year. • A loss of $14 million after tax (2 cents per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio, compared with a loss of $43 million after tax (5 cents per share) in the third quarter last year. • Integration and restructuring charges of $5 million after tax (1 cent per share), relating to U.S. Personal and Commercial Banking acquisitions, compared with $70 million after tax (8 cents per share) in the third quarter last year. • A gain of $9 million after tax (1 cent per share), due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a loss of $75 million after tax (9 cents per share) in the third quarter last year. TORONTO, September 2, 2010 - TD Bank Financial Group (TDBFG) today announced its financial results for the third quarter ended July 31, 2010. Overall results for the quarter reflected very strong retail earnings growth. “Our third quarter results really tell the growth story of our retail businesses on both sides of the border, with our total adjusted retail earnings hitting a new high of $1.3 billion, up 21% from last year. Canadian Personal and Commercial banking posted another record quarter - its third in a row - and our U.S. Personal and Commercial Banking operations also reported the highest level of adjusted earnings since we entered this market,” said Ed Clark, President and Chief Executive Officer, TDBFG. “Wholesale Banking earnings continued to normalize, performing in line with expectations despite tougher markets in the quarter. We also saw the best credit quality and lowest credit losses in seven quarters across all of our businesses.” TD BANK FINANCIAL GROUP • THIRD QUARTER 2 Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted earnings of $841 million in the third quarter, up 24% from the same period last year. Revenue grew 8% while PCL declined by 19%. TD Canada Trust (TDCT) reported strong volume growth across most banking products, in particular real estate secured lending and business deposits. Also during the quarter, TDCT was ranked highest in Canadian banking customer satisfaction for the fifth year in a row by J.D. Power and Associates. In August, TDCT also received the Synovate award for excellence in customer service for the sixth year in a row. “Canadian Personal and Commercial Banking delivered its third consecutive record quarter as we continue to invest in our people and stay focused on our commitment to providing the best possible service and convenience to our customers,” said Tim Hockey, Chief Executive Officer, TDCT. “We expect continued strong earnings growth, but not at the rate we’ve seen this year, as the Canadian housing market cools and a competitive environment continues to put pressure on margins.” Wealth Management Global Wealth net income, which excludes TDBFG’s reported investment in TD Ameritrade, was $117 million in the quarter, up 23% from the same period last year, largely driven by fee revenue from higher client assets and improved net interest margin. TD Ameritrade contributed $62 million in earnings to the segment, down 9% from the same period last year, due to the impact of a stronger Canadian dollar which was partially offset by higher earnings. “This was a solid quarter for the Wealth business. Our profit improved for the sixth quarter in a row and we continued to invest in our operations to ensure future growth,” said Bill Hatanaka, Chief Executive Officer, TD Waterhouse. “However, we are cautious about the next several quarters, given the potential impact of a slowing U.S. economy on the equity markets.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$271 million in reported net income for the quarter. On an adjusted basis, the segment earned US$276 million, up 30% from the third quarter of last year. Revenue grew 17% from the same period last year, driven by broad gains across the business, including deposit and loan growth, supported by an increase in retail fees. Total PCL dropped to US$126 million, down 23% compared with the same period last year. During the quarter, TD Bank, America’s Most Convenient Bank, announced an offer to purchase The South Financial Group, Inc. The transaction remains subject to approval by South Financial shareholders and certain regulators. The shareholders’ meeting will be held on September 28, 2010, and assuming the necessary approvals are in place, the transaction is expected to close shortly thereafter. “TD Bank had a very good quarter despite the uncertainty that continues to linger in the U.S. economy,” said Bharat Masrani, Chief Executive Officer, TD Bank, America's Most Convenient Bank. “We remain pleased with the pace of our organic growth as we continue to lend to our customers. In fact, since the downturn started in 2007, we’ve grown our lending by 20%. We’re also pleased with the performance of the three FDIC-assisted acquisitions in Florida that we completed in the second quarter.” Wholesale Banking Wholesale Banking reported net income of $179 million, down 45% from the same period last year. Last year’s very strong results reflected the broad-based market rebound following the financial crisis. In addition, the current quarter was negatively impacted by the sovereign debt crisis in Europe and the significant equity market disruption in early May. This resulted in lower fixed income, credit, and currency trading, and lower underwriting fees, partially offset by improved equity trading and investment portfolio gains. “Our wholesale bank had a solid quarter, particularly given the difficult operating environment," said Bob Dorrance, Chief Executive Officer, TD Securities. “This quarter's challenging markets were a clear contrast to the very favourable conditions of a year ago. We expect markets to remain challenging in the short term while we continue to build our franchises and strengthen our platforms for future success.” Corporate The Corporate segment, which includes the Bank’s other activities, had an adjusted net loss of $182 million ($304 million on a reported basis), up $76 million from the adjusted results in the same period last year. The higher loss was largely attributable to unfavourable tax-related items and losses associated with hedging and treasury activities, partially offset by lower net corporate expenses. Capital TDBFG’s Tier 1 capital ratio hit another high, at 12.5%, up 50 basis points from last quarter while risk-weighted assets remained stable. Capital quality remained very high, with tangible common equity comprising about 75% of Tier 1 capital. “We’ll have to wait to see the full scope and impact of proposed capital reforms,” Clark said. “However, we hope that by the first quarter of fiscal 2011, we’ll be in a position, in the context of the Board’s outlook on earnings and the Bank’s dividend policy, to provide some guidance.” Conclusion “We’re very pleased with the strong results and organic growth that we delivered in the third quarter. Our retail businesses continue to perform very well and leave us positioned to deliver a good year,” Clark said. “We’re confident that our excellent capital levels, recent acquisitions and the investments we’ve made in the business will help ensure that we continue to grow despite the continuing economic challenges.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 Page 3 CONTENTS 1 THIRD QUARTER FINANCIAL HIGHLIGHTS and 34 Accounting Policies and Estimates ADJUSTMENTS (ITEMS OF NOTE) 40 Changes in Internal Control over Financial Reporting MANAGEMENT’S DISCUSSION AND ANALYSIS INTERIM CONSOLIDATED FINANCIAL STATEMENTS 4 Financial Highlights 41 Interim Consolidated Balance Sheet 5 How We Performed 42 Interim Consolidated Statement of Income 9 Financial Results Overview 43 Interim Consolidated Statement of Changes in 14 How Our Businesses Performed Shareholders’ Equity 24 Balance Sheet Review 44 Interim Consolidated Statement of Comprehensive Income 25 Credit Portfolio Quality 45 Interim Consolidated Statement of Cash Flows 27 Capital Position 46 Notes to Interim Consolidated Financial Statements 27 Managing Risk 31 Off-Balance Sheet Arrangements 62 SHAREHOLDER AND INVESTOR INFORMATION 33 Quarterly Results Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and oral forward-looking statements, including in this report, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, among others, statements made in this report in the “Business Outlook” section for each segment, in the “Performance Summary” and in other statements regarding the Bank’s objectives and priorities for 2010 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may” and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic and regulatory environments, such risks and uncertainties - many of which are beyond the Bank’s control and the effects of which can be difficult to predict - may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange and interest rate), liquidity, operational, reputational, insurance, strategic, regulatory, legal and other risks, all of which are discussed in the Management’s Discussion and Analysis (MD&A) in the Bank’s 2009 Annual Report.Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2010” in the “How We Performed” section of this report; changes to and new interpretations of risk-based capital guidelines and reporting instructions; increased funding costs for credit due to market illiquidity and competition for funding; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information; and the use of new technologies in unprecedented ways to defraud the Bank or its customers and the organized efforts of increasingly sophisticated parties who direct their attempts to defraud the Bank or its customers through many channels. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the Risk Factors and Management section of the MD&A, starting on page 65 of the Bank’s 2009 Annual Report. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and undue reliance should not be placed on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the Bank’s 2009 Annual Report under the heading “Economic Summary and Outlook”, as updated in this report; and for each of the business segments, under the headings “Business Outlook and Focus for 2010”, as updated in this report under the headings “Business Outlook”; and for the Corporate segment in this report under the heading “Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 Page 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATING PERFORMANCE This Management’s Discussion and Analysis (MD&A) is presented to enable readers to assess material changes in the financial condition and operating results of TD Bank Financial Group (TDBFG or the Bank) for the three and nine months ended July 31, 2010, compared with the corresponding periods. This MD&A should be read in conjunction with the Bank’s unaudited Interim Consolidated Financial Statements and related Notes included in this Report to Shareholders and with our 2009 Annual Report. This MD&A is dated September 2, 2010. Unless otherwise indicated, all amounts are expressed in Canadian dollars and have been primarily derived from the Bank’s 2009 Annual Report or Interim Consolidated Financial Statements and related Notes prepared in accordance with Canadian generally accepted accounting principles (GAAP). Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is available on the Bank’s website at http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC) website at http://www.sec.gov (EDGAR filers section). FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the nine months ended July 31, 2010 Apr. 30, 2010 July 31, 20091 July 31, 2010 July 31, 20091,2 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income - reported3 Net income - adjusted3 Economic profit4 Return on common equity - reported % Return on invested capital4 % Financial position Total assets $ Total risk-weighted assets Total shareholders’ equity Financial ratios Efficiency ratio - reported3 % Efficiency ratio - adjusted3 % Tier 1 capital to risk-weighted assets % Provision for credit losses as a % of net average loans % Common share information - reported (Canadian dollars) Per share Basic earnings $ Diluted earnings Dividends Book value Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield % Dividend payout ratio % Price to earnings ratio Common share information - adjusted (Canadian dollars) Per share Basic earnings $ Diluted earnings Dividend payout ratio % Price to earnings ratio 1 Certain comparative amounts are presented after adjustments resulting from adoption of the 2009 financial instruments amendments, as described in Note 1 to the Interim Consolidated Financial Statements. 2 As explained in the “How the Bank Reports” section, effective the second quarter ended April 30, 2009, the reporting periods of U.S. entities are aligned with the reporting period of the Bank. Prior to April 30, 2009, the reporting period of TD Bank, N.A. was included in the Bank’s financial statements on a one month lag. 3 Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 4 Economic profit and return on invested capital are non-GAAP financial measures. Refer to the “Economic Profit and Return on Invested Capital” section for an explanation. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 Page 5 HOW WE PERFORMED Corporate Overview The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group (TDBFG or the Bank). TDBFG is the sixth largest bank in North America by branches and serves more than 18 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust and TD Insurance; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S. Personal and Commercial Banking, including TD Bank, America's Most Convenient Bank; and Wholesale Banking, including TD Securities. TDBFG also ranks among the world's leading online financial services firms, with more than 6 million online customers. TDBFG had $603 billion in assets on July 31, 2010. The Toronto-Dominion Bank trades under the symbol “TD” on the Toronto and New York Stock Exchanges. How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with GAAP and refers to results prepared in accordance with GAAP as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results, items of note, and related terms used in this document are not defined terms under GAAP and, therefore, may not be comparable to similar terms used by other issuers. Effective April 30, 2009, the reporting periods of TD Bank, N.A., which operates as TD Bank, America’s Most Convenient Bank, were aligned with the reporting period of the Bank to eliminate the one month lag in financial reporting. Prior to April 30, 2009, the reporting period of TD Bank, N.A. was included in the Bank’s financial statements on a one month lag. In accordance with the CICA Handbook Section 1506, Accounting Changes, this alignment is considered a change in accounting policy. The Bank has assessed that the impact to prior periods is not material and therefore, an adjustment was made to opening retained earnings of the second quarter of 2009, to align the reporting period of TD Bank, N.A. to that of the Bank’s reporting period. The following table provides the operating results - reported for the Bank. Operating Results - Reported (millions of Canadian dollars) For the three months ended For the nine months ended July 31, 2010 Apr. 30, 2010 July 31, 20091 July 31, 2010 July 31, 20091 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes Non-controlling interests in subsidiaries, net of income taxes 26 26 28 79 84 Equity in net income of an associated company, net of income taxes 74 61 84 Net income - reported Preferred dividends 49 48 49 Net income available to common shareholders - reported $ 1 Certain comparative amounts are presented after adjustments resulting from adoption of the 2009 financial instruments amendments, as described in Note 1 to the Interim Consolidated Financial Statements. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 Page 6 The following table provides a reconciliation between the Bank’s adjusted and reported results. Non-GAAP Financial Measures - Reconciliation of Adjusted to Reported Net Income Operating results - adjusted For the three months ended For the nine months ended (millions of Canadian dollars) July 31, 2010 Apr. 30, 2010 July 31, 20091 July 31, 2010 July 31, 20091 Net interest income $ Non-interest income2 Total revenue Provision for credit losses3 Non-interest expenses4 Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes5 Non-controlling interests in subsidiaries, net of income taxes 26 26 28 79 84 Equity in net income of an associated company, net of income taxes6 90 83 Net income - adjusted Preferred dividends 49 48 49 Net income available to common shareholders - adjusted Adjustments for items of note, net of income taxes Amortization of intangibles7 ) Increase (decrease) in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio8 ) 23 ) 13 ) Integration and restructuring charges relating to U.S. Personal and Commercial Banking acquisitions9 (5 ) - ) ) ) Increase (decrease) in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses10 9 (2 ) ) - ) Recovery of income taxes due to changes in statutory income tax rates11 - - - 11 - Release of insurance claims12 - - - 17 - General allowance release (increase) in Canadian Personal and Commercial Banking and Wholesale Banking13 - 44 ) 44 ) Settlement of TD Banknorth shareholder litigation14 - ) FDIC special assessment charge15 - - ) - ) Total adjustments for items of note ) Net income available to common shareholders - reported $ 1 Certain comparative amounts are presented after adjustments resulting from adoption of the 2009 financial instruments amendments, as described in Note 1 to the Interim Consolidated Financial Statements. 2 Adjusted non-interest income excludes the following items of note: third quarter 2010 - $15 million gain due to change in fair value of credit default swaps (CDS) hedging the corporate loan book, as explained in footnote 9; $53 million loss due to change in fair value of derivatives hedging the reclassified available-for-sale (AFS) debt securities portfolio, as explained in footnote 7; second quarter 2010 - $5 million loss due to change in fair value of CDS hedging the corporate loan book; $34 million gain due to change in fair value of derivatives hedging the reclassified AFS debt securities portfolio; first quarter 2010 - $11 million loss due to change in fair value of CDS hedging the corporate loan book; $12 million gain due to change in fair value of derivatives hedging the reclassified AFS debt securities portfolio; $25 million recovery of insurance claims, as explained in footnote 11; third quarter 2009 - $118 million loss due to change in fair value of CDS hedging the corporate loan book; $24 million loss due to change in fair value of derivatives hedging the reclassified AFS debt securities portfolio; second quarter 2009 - $61 million loss due to change in fair value of CDS hedging the corporate loan book; $166 million loss due to change in fair value of derivatives hedging the reclassified AFS debt securities portfolio; first quarter 2009 - $13 million gain due to change in fair value of CDS hedging the corporate loan book; $313 million loss due to change in fair value of derivatives hedging the reclassified AFS debt securities portfolio. 3 Adjusted provision for credit losses (PCL) excludes the following items of note: second quarter 2010 - $60 million release in general allowance for credit losses in Canadian Personal and Commercial Banking and Wholesale Banking; third quarter 2009 - $65 million increase in general allowance for credit losses in Canadian Personal and Commercial Banking (excluding VFC) and Wholesale Banking; second quarter 2009 - $110 million increase in general allowance for credit losses in Canadian Personal and Commercial Banking (excluding VFC) and Wholesale Banking; first quarter 2009 - $80 million increase in general allowance for credit losses in Canadian Personal and Commercial Banking (excluding VFC) and Wholesale Banking. 4 Adjusted non-interest expenses excludes the following items of note: third quarter 2010 - $147 million amortization of intangibles, as explained in footnote 6; $8 million of integration charges related to U.S. Personal and Commercial Banking acquisitions, as explained in footnote 8; second quarter 2010 - $149 million amortization of intangibles; first quarter 2010 - $149 million amortization of intangibles; $71 million of integration and restructuring charges related to U.S. Personal and Commercial Banking acquisitions; third quarter 2009 - $158 million amortization of intangibles; $109 million of integration and restructuring charges related to U.S. Personal and Commercial Banking acquisitions; $55 million FDIC special assessment charge, as explained in footnote 14; second quarter 2009 - $171 million amortization of intangibles; $77 million integration and restructuring charges related to the Commerce acquisition; settlement of TD Banknorth shareholder litigation of $58 million, as explained in footnote 13; first quarter 2009 - $173 million amortization of intangibles; $106 million integration and restructuring charges related to U.S. Personal and Commercial Banking acquisitions. 5 For reconciliation between reported and adjusted provision for income taxes, see the ‘Non-GAAP Financial Measures - Reconciliation of Reported to Adjusted Provision for Income Taxes’ table in the “Taxes” section. 6 Adjusted equity in net income of an associated company excludes the following items of note: third quarter 2010 - $16 million amortization of intangibles, as explained in footnote 6; second quarter 2010 - $22 million amortization of intangibles; first quarter 2010 - $17 million amortization of intangibles; third quarter 2009 - $20 million amortization of intangibles; second quarter 2009 - $16 million amortization of intangibles; first quarter 2009 - $15 million amortization of intangibles. 7 Amortization of intangibles primarily relates to the Canada Trust acquisition in 2000, the TD Banknorth acquisition in 2005 and its privatization in 2007, the Commerce acquisition in 2008, the acquisitions by TD Banknorth of Hudson United Bancorp (Hudson) in 2006 and Interchange Financial Services (Interchange) in 2007, and the amortization of intangibles included in equity in net income of TD Ameritrade. 8 Effective August 1, 2008, as a result of deterioration in markets and severe dislocation in the credit market, the Bank changed its trading strategy with respect to certain trading debt securities.The Bank no longer intends to actively trade in these debt securities. Accordingly, the Bank reclassified certain debt securities from trading to the available-for-sale category in accordance with the Amendments to CICA Handbook Section 3855, Financial Instruments - Recognition and Measurement.As part of the Bank’s trading strategy, these debt securities are economically hedged, primarily with CDS and interest rate swap contracts. This includes foreign exchange translation exposure related to the debt securities portfolio and the derivatives hedging it. These derivatives are not eligible for reclassification and are recorded on a fair value basis with changes in fair value recorded in the period’s earnings. Management believes that this asymmetry in the accounting treatment between derivatives and the reclassified debt securities results in volatility in earnings from period to period that is not indicative of the economics of the underlying business performance in Wholesale Banking. As a result, the derivatives are accounted for on an accrual basis in Wholesale Banking and the gains and losses related to the derivatives in excess of the accrued amounts are reported in the Corporate segment. Adjusted results of the Bank exclude the gains and losses of the derivatives in excess of the accrued amount. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 Page 7 9 As a result of U.S. Personal and Commercial Banking acquisitions and related integration and restructuring initiatives undertaken, the Bank may incur integration and restructuring charges. Restructuring charges consist of employee severance costs, the costs of amending certain executive employment and award agreements, contract termination fees, and the write-down of long-lived assets due to impairment. Integration charges consist of costs related to employee retention, external professional consulting charges, marketing (including customer communication and rebranding), and integration-related travel costs. Beginning in Q2 2010, U.S. Personal and Commercial Banking has elected not to include any further Commerce-related integration and restructuring charges in this item of note as the efforts in these areas wind down and in light of the fact that the integration and restructuring is substantially complete. For the three months ended July 31, 2010, the integration charges were driven by the FDIC-assisted acquisitions and there were no restructuring charges recorded. 10 The Bank purchases CDS to hedge the credit risk in Wholesale Banking's corporate lending portfolio. These CDS do not qualify for hedge accounting treatment and are measured at fair value with changes in fair value recognized in current period's earnings. The related loans are accounted for at amortized cost. Management believes that this asymmetry in the accounting treatment between CDS and loans would result in periodic profit and loss volatility which is not indicative of the economics of the corporate loan portfolio or the underlying business performance in Wholesale Banking. As a result, the CDS are accounted for on an accrual basis in Wholesale Banking and the gains and losses on the CDS, in excess of the accrued cost, are reported in the Corporate segment. Adjusted earnings exclude the gains and losses on the CDS in excess of the accrued cost. When a credit event occurs in the corporate loan book that has an associated CDS hedge, the PCL related to the portion that was hedged via the CDS is netted against this item of note. 11 This represents the impact of scheduled changes in the income tax statutory rate on net future income tax balances. 12 The Bank accrued an additional actuarial liability in its insurance subsidiary operations for potential losses in the first quarter of 2008 related to a court decision in Alberta. The Alberta government's legislation effectively capping minor injury insurance claims was challenged and held to be unconstitutional. In Q3 2009, the government of Alberta won its appeal of the decision. The plaintiffs sought leave to appeal the decision to the Supreme Court of Canada and in Q1 2010, the Supreme Court of Canada denied the plaintiffs’ application to seek leave to appeal.As result of this favourable outcome, the Bank released its provision related to the minor injury cap litigation in Alberta. The provision for the case in the Atlantic provinces remains as the ultimate outcome is not yet determinable. 13 Effective November 1, 2009, TD Financing Services (formerly VFCInc.) aligned their loan loss methodology withthatused for all otherCanadian Personal and Commercial Banking retail loans;anygeneral provisions resulting from therevised methodologyare included in “General allowance increase in Canadian Personal and Commercial Banking and Wholesale Banking.” 14 Upon the announcement of the privatization of TD Banknorth in November 2006, certain minority shareholders of TD Banknorth initiated class action litigation alleging various claims against the Bank, TD Banknorth, and TD Banknorth officers and directors. The parties agreed to settle the litigation in February 2009 for $61.3 million (US$50 million) of which $3.7 million (US$3 million) had been previously accrued on privatization. The Court of Chancery in Delaware approved the settlement of the TD Banknorth Shareholders’ Litigation effective June 24, 2009, and the settlement became final. 15 On May 22, 2009, the Federal Deposit Insurance Corporation (FDIC), in the U.S., finalized a special assessment resulting in a charge of $55 million before tax or US$49 million before tax. Reconciliation of Reported Earnings per Share (EPS) to Adjusted EPS1 (Canadian dollars) For the three months ended For the nine months ended July 31, 2010 Apr. 30, 2010 July 31, 20092 July 31, 2010 July 31, 20092 Diluted - reported $ Items of note affecting income (as above) Diluted - adjusted $ Basic - reported $ 1 EPS is computed by dividing net income available to common shareholders by the weighted-average number of shares outstanding during the period. As a result, the sum of the quarterly EPS may not equal to year-to-date EPS. 2 Certain comparative amounts are presented after adjustments resulting from adoption of the 2009 financial instruments amendments, as described in Note 1 to the Interim Consolidated Financial Statements. Amortization of Intangibles, Net of Income Taxes1 (millions of Canadian dollars) For the three months ended For the nine months ended July 31, 2010 Apr. 30, 2010 July 31, 2009 July 31, 2010 July 31, 2009 Canada Trust $
